                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SABRE GLBL, INC.,                                   Case No. 21-mc-80053-MMC (JSC)
                                                        Petitioner,                          Related Case No. 19-cv-01860-MMC
                                   8
                                                  v.
                                   9
                                         JAKE THOMAS, et al.,                                ORDER RE: MOTION TO QUASH
                                  10
                                                        Plaintiffs-Respondents,              Re: Dkt. No. 1
                                  11
                                                 v.
                                  12
Northern District of California
 United States District Court




                                  13     KIMPTON HOTEL & RESTAURANT
                                         GROUP, LLC,
                                  14                    Defendant.
                                  15

                                  16
                                              Non-Party Sabre GLBL Inc. filed a motion to quash a subpoena issued by Plaintiffs-
                                  17
                                       Respondents Jake Thomas, Michelle Anderson, Tom Ainsworth, Jonathan Martin, and Salvatore
                                  18
                                       Galati in the District Court for the Central District of California. Sabre and Plaintiffs-Respondents
                                  19
                                       stipulated that the motion be transferred to this District as it arose out of an action pending here:
                                  20
                                       Thomas et al v. Kimpton Hotel & Restaurant Group, LLC, 19-cv-01860-MMC. The court granted
                                  21
                                       that request, the motion to quash was transferred here, and opened as this miscellaneous action.
                                  22
                                       (Dkt. No. 6.) The district court in the underlying action then referred the motion to quash to the
                                  23
                                       undersigned. (Dkt. No. 7.) After carefully considering the briefs and the relevant legal authority,
                                  24
                                       the Court concludes that oral argument is unnecessary, and GRANTS IN PART and DENIES IN
                                  25
                                       PART the motion to quash.
                                  26
                                                                                  BACKGROUND
                                  27
                                              In the underlying action, Plaintiffs filed a putative class action alleging that Defendant
                                  28
                                   1   Kimpton contracted with non-party Sabre to provide a reservation system which Plaintiffs used to

                                   2   book hotel reservations at Kimpton hotels. Thomas et al v. Kimpton Hotel & Restaurant Group,

                                   3   LLC, 19-cv-01860-MMC, Dkt. No. 53 at ¶ 3. When they made the reservations, Plaintiffs

                                   4   provided their “private identifiable information” (“PII”) which includes their “full name, credit

                                   5   and debit card account numbers card expiration dates, card verification codes, emails, phone

                                   6   numbers, full addresses and other . . . information” Id. at ¶ 8. Hackers later accessed Plaintiffs’

                                   7   PII. Id. at ¶ 6. In June 2020, the district court granted in part and denied in part Kimpton’s motion

                                   8   to dismiss such that only Plaintiffs’ claims for breach of contract and failure to maintain

                                   9   reasonable security practices in violation of Cal. Civil Code § 1798.81.5(c) remain. Thomas et al

                                  10   v. Kimpton Hotel & Restaurant Group, LLC, 19-cv-01860-MMC, Dkt. No. 61. Discovery is

                                  11   ongoing and Plaintiffs’ motion for class certification is due June 18, 2021. (Dkt. No. 67.)

                                  12          In December 2020, Plaintiffs served a subpoena on non-party Sabre seeking 21 categories
Northern District of California
 United States District Court




                                  13   of documents. (Dkt. No. 1-3.) Sabre contacted Plaintiffs and argued that many of the documents

                                  14   sought were equally available from Kimpton. (Dkt. No. 1-5.) Plaintiffs agreed to an extension of

                                  15   Sabre’s deadline to respond while the parties met and conferred. (Dkt. No. 1-6.) Sabre and

                                  16   Plaintiffs were unable to reach agreement and this motion to quash followed. (Dkt. No. 1.) After

                                  17   the matter was referred to the undersigned, the Court ordered Sabre and Plaintiffs to meet and

                                  18   confer and file further briefing if they were unable to resolve the matter through the good faith

                                  19   meet and confer. (Dkt. No. 8.) The supplemental briefing is now complete. (Dkt. Nos. 11, 12,

                                  20   13.)

                                  21                                              DISCUSSION

                                  22          Federal Rule of Civil Procedure 26(b) allows a party to obtain discovery concerning any

                                  23   nonprivileged matter that is relevant to any party’s claim or defense. Fed. R. Civ. P. 26(b)(1).

                                  24   Parties may seek discovery within the scope of Rule 26(b) by deposing a witness pursuant to Rule

                                  25   30 or serving requests for production of documents pursuant to Rule 34. Rule 45 governs

                                  26   discovery of nonparties by subpoena. The scope of discovery under Rule 45 is the same as under

                                  27   Rule 26(b). See Fed. R. Civ. P. 45 advisory committee’s note (1970); Fed. R. Civ. P. 34(a). A non-

                                  28   party subject to a subpoena may file a motion to quash or modify the subpoena. Fed. R. Civ. P.
                                                                                         2
                                   1   45(d)(3)(A). A court must quash or modify a subpoena that:

                                   2                          (i)    fails to allow a reasonable time to comply;
                                   3                          (ii)  requires a person to comply beyond the geographical
                                                                    limits specified in Rule 45(c);
                                   4                          (iii) requires disclosure of privileged or other protected
                                                                    matter, if no exception or waiver applies; or
                                   5
                                                              (iv) subjects a person to undue burden.
                                   6   Id. Generally, the party moving to quash under Rule 45(d)(3) bears the burden of persuasion, but
                                   7   “[t]he party issuing the subpoena must demonstrate that the information sought is relevant and
                                   8   material to the allegations and claims at issue in the proceedings.” Optimize Tech. Solutions, LLC
                                   9   v. Staples, Inc., No. 14-MC-80095, 2014 WL 1477651, at *2 (N.D. Cal. Apr. 14, 2014) (internal
                                  10   quotation marks and citation omitted); see also Am. Broad. Companies, Inc. v. Aereo, Inc., No.
                                  11   CV-12-80300-RMW, 2013 WL 1508894, at *4 (N.D. Cal. Apr. 10, 2013) (“The burden of
                                  12   showing that a subpoena is unreasonable and oppressive is upon the party to whom it is directed.”)
Northern District of California
 United States District Court




                                  13          Sabre moves to quash the subpoena because (1) the information sought is equally available
                                  14   from Kimpton, who is a party to the underlying action, and (2) the subpoena is overly broad and
                                  15   burdensome.
                                  16          1) Documents Equally Available from a Party
                                  17          First, to the extent that Sabre objects to producing documents that are equally available
                                  18   from Kimpton, that issue appears moot as Plaintiffs in their opposition state that “[t]o the extent
                                  19   that Sabre’s objections to the subpoena cover documents equally available to Kimpton, these
                                  20   objections are perfectly reasonable and acceptable.” (Dkt. No. 11 at 3:8-9.) Plaintiffs elsewhere
                                  21   state that they “agree[] that Sabre is not required to produce documents encompassed within
                                  22   Request Nos. 1-8 and 13-17 that have already been produced or could potentially be produced by
                                  23   Kimpton.” (Dkt. No. 11 at 5:10-12.) Indeed, these requests seek documents which should be
                                  24   equally available from Kimpton such as:
                                  25
                                              (1) all documents reflecting agreements, contracts, and terms of service between Kimpton
                                  26              and Sabre (Requests 1, 2);
                                  27          (2) documents that reflect Sabre’s involvement in the creation and enforcement of
                                                  Kimpton’s policies, guidelines, procedures, etc., concerning Kimpton’s customers PII
                                  28              as well as Kimpton’s involvement in the same for Sabre (Request Nos. 3, 14, 17);
                                                                                         3
                                              (3) documents about Kimpton and Sabre’s business, fiscal, or legal relationship, and scope
                                   1              of work Sabre performed for Kimpton (Request Nos. 4-6, 16);
                                   2          (4) all communications between Sabre and Kimpton relating to the collection, storage, use,
                                                  transfer and/or protection of Kimpton’s customer’s PII, as well as communications
                                   3              between the two regarding the data breach (Request Nos. 7-8); and
                                   4          (5) all documents relating to Kimpton’s control, supervision, or input on Sabre’s collection
                                                  of Kimpton’s customers PII (Request No. 13).
                                   5
                                       (Dkt. No. 1-3 at 11-14.) Plaintiffs have not identified any documents that they believe would be
                                   6
                                       responsive to these requests which would be in Sabre’s, but not Kimpton’s possession, custody, or
                                   7
                                       control, and it has had ample opportunity to do so through meet and confer and briefing.
                                   8
                                       Accordingly, Sabre’s motion to quash the subpoena to the extent that it seeks documents equally
                                   9
                                       available from Kimpton is granted. See Nidec Corp. v. Victor Co. of Japan, 249 F.R.D. 575, 577
                                  10
                                       (N.D. Cal. 2007) (“There is simply no reason to burden nonparties when the documents sought are
                                  11
                                       in possession of the party defendant.”). To the extent that Plaintiffs subsequently identify specific
                                  12
Northern District of California




                                       documents not in Kimpton’s custody or control, they may serve a new narrowly tailored subpoena.
 United States District Court




                                  13
                                              2) Burden and Overbreadth
                                  14
                                              Second, with respect to the remaining requests (Request Nos. 9-12, 18-21), Sabre argues
                                  15
                                       that the subpoena should be quashed on the basis of burden and overbreadth. Determining
                                  16
                                       whether a subpoena is unduly burdensome “requires the court to consider ‘such factors as
                                  17
                                       relevance, the need of the party for the documents, the breadth of the document request, and the
                                  18
                                       time period covered by it, the particularly with which the documents are described and the burden
                                  19
                                       imposed.’” Moon v. SCP Pool Corp., 232 F.R.D. 633, 637 (C.D. Cal. 2005) (citations omitted).
                                  20
                                       Sabre argues generally that these requests are not limited to the at-issue incident or the underlying
                                  21
                                       action. It suggests that Plaintiffs are using the subpoena as a “fishing expedition” related to claims
                                  22
                                       that were dismissed with prejudice in a prior action Plaintiffs brought against Sabre. See Smith v.
                                  23
                                       Sabre Corp., No. 2:17-cv-05149-SVWAFM (C.D. Cal. Jan. 23, 2018). This blanket argument is
                                  24
                                       unpersuasive. At least for purposes of this motion, there does not appear to be a dispute that
                                  25
                                       Kimpton contracted with Sabre to provide the hotel reservation system that Plaintiffs allege was
                                  26
                                       hacked and that Plaintiffs’ PII was accessed by these hackers. Discovery into Sabre’s
                                  27
                                       investigation of the hacking incident including security measures which caused the data breach
                                  28
                                                                                         4
                                   1   (Requests Nos. 11, 12, and 21) are relevant to Plaintiffs’ claims in this action.

                                   2          Sabre does, however, point to three requests which are not related to the incident in

                                   3   question and instead broadly seek all documents regarding Sabre’s decision to use or not use

                                   4   single-factor authentication, multi-factor authentication, and “advanced behavioral analytics”

                                   5   (Request Nos. 18-20). (Dkt. No. 1-3 at 13-14.) Plaintiffs do not respond to Sabre’s arguments

                                   6   regarding these requests, and instead argue as a general manner that its “requests are clear and

                                   7   particular and the documents requested are directly relevant to the cause and effects of the data

                                   8   breach, along with Plaintiffs’ remaining claims of breach of contract and violation of Cal. Civ.

                                   9   Code §1798.81.5.” (Dkt. No. 11 at 7:12-15.) Plaintiffs’ generalized argument regarding relevance

                                  10   fails to persuade and does not address Sabre’s breadth and scope objections.

                                  11          Accordingly, Sabre’s request to quash is granted as to Request Nos. 18-20. It is also

                                  12   granted as to Request Nos. 9-10 because Plaintiffs have not made a showing of relevance with
Northern District of California
 United States District Court




                                  13   respect to these requests which seek contracts between Sabre and Plaintiffs or Sabre and any of

                                  14   Kimpton’s other customers—Plaintiffs’ breach of contract claim is as to Kimpton, not Sabre. See

                                  15   Optimize Tech. Solutions, LLC v. Staples, Inc., No. 14-MC-80095, 2014 WL 1477651, at *2 (N.D.

                                  16   Cal. Apr. 14, 2014) (“[t]he party issuing the subpoena must demonstrate that the information

                                  17   sought is relevant and material to the allegations and claims at issue in the proceedings.”) (internal

                                  18   quotation marks and citation omitted). Plaintiffs have, however, made a threshold showing of

                                  19   relevance as to Requests 11, 12, and 21 and Sabre has not shown that responding to these requests

                                  20   would be burdensome; as such, its motion to quash these requests is denied. See Am. Broad.

                                  21   Companies, Inc. v. Aereo, Inc., No. CV-12-80300-RMW, 2013 WL 1508894, at *4 (N.D. Cal.

                                  22   Apr. 10, 2013) (“The burden of showing that a subpoena is unreasonable and oppressive is upon

                                  23   the party to whom it is directed.”)

                                  24                                             CONCLUSION

                                  25          For the reasons stated above, the Court GRANTS IN PART and DENIES IN PART non-

                                  26   party Sabre’s motion to quash. The motion is granted as to Request Nos. 1-10 and 13-20; it is

                                  27   denied as to Request Nos. 11, 12, and 21.

                                  28          //
                                                                                         5
                                   1         This Order disposes of Docket No. 1.

                                   2         IT IS SO ORDERED.

                                   3   Dated: May 6, 2021

                                   4

                                   5
                                                                                        JACQUELINE SCOTT CORLEY
                                   6                                                    United States Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    6
